Citation Nr: 1503201	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-31 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for depression. 

2.  Entitlement to an increased rating for residuals of right knee injury, postoperative, with degenerative changes, evaluated as 20 percent disabling prior to July 22, 2013 and 30 percent disabling since September 1, 2014 (exclusive of the period from July 22, 2013 to September 1, 2014, when the Veteran was in receipt of a 100 percent rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2009 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In April 2010, the Board, in pertinent part, denied entitlement to a rating in excess of 20 percent for residuals of a right knee injury, postoperative, with degenerative changes.  The Board also remanded the issue of entitlement to an initial rating in excess of 50 percent for depression.  

The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted a Joint Motion by the parties to partially vacate and remand that portion of the April 2010 Board decision that denied an increased rating in excess of 20 percent for residuals of a right knee injury, postoperative, with degenerative changes.  The parties noted that the Board had remanded the claim of entitlement to a higher initial rating for depression, but the Court had no jurisdiction over remanded claims.  

In October 2011, the Board remanded the claim for an increased rating for residuals of a right knee injury, postoperative, with degenerative changes.  In April 2013, the Board denied a rating in excess of 20 percent for residuals of a right knee injury, postoperative, with degenerative changes, and granted a separate 10 percent rating for right knee instability.  In March 2014, the RO granted service connection for right total knee arthroplasty with hardware removal, to include residuals, right knee injury, postoperative, with degenerative changes and assigned a 100 percent rating effective July 22, 2013.  A 30 percent rating was assigned from September 1, 2014.  

The Veteran appealed the Board's April 2013 decision to the Court.  In an August 2014 Order, the Court granted a Joint Motion by the parties to partially vacate and remand that portion of the April 2013 Board decision that denied entitlement to a rating in excess of 20 percent for residuals, right knee injury, postoperative, with degenerative changes.  The parties indicated that they did not wish to disturb that portion of the Board decision which granted a separate disability rating for right knee instability.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding evidence and to afford the Veteran new VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his depression and right knee disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for complete records from the Central Arkansas VA Healthcare System dated since December 2011, to include any records regarding fee-basis treatment regarding the right knee disability.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

 2.  Associate with the e-folder any available VA vocational rehabilitation file/folder, if in existence.  If no such VA vocational rehabilitation file/folder is obtainable (or none exists), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file/e-folder, schedule the Veteran for a VA psychiatric examination to evaluate his service-connected depression.   In conjunction with the examination, the claims file/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should describe all symptoms and manifestations of the Veteran's service-connected depression.  The examiner must conduct a detailed mental status examination.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's depression.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's depression, and an explanation of what the score means.  

In addition, the examiner should comment upon whether the Veteran's service-connected depression results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/ e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected right knee disability.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should address whether the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

The examiner should address whether the Veteran experiences chronic residuals consisting of severe painful motion or weakness related to his right total knee arthroplasty.  

The examiner should also comment on whether the Veteran's service-connected right knee disability has resulted in the loss of use of one or both feet or lower extremities, including commenting as to whether no effective function remains other than that which would be equally well served by an amputation with prosthesis.  In making this determination, the examiner should consider the November 2011 VA examination report, in which the examiner indicated by marked box that, due to his knee and/or lower leg condition(s) the Veteran had functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner did not indicate whether this applied to the right or left lower extremity.  

The examiner should provide a description of any scarring related to the service-connected right knee disability.  Description of any scar should include the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether any scar causes limitation of function.

In addition, the examiner should comment upon whether the Veteran's right knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  Readjudication of the claim for an increased rating for the right knee disability should include consideration of whether entitlement to special monthly compensation (SMC) based on loss of use of a foot is warranted.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






